The judgment of the Supreme Court is affirmed, for the reasons stated in the deliverance of Mr. Justice Porter.
It suffices to add that the doctrine of respondeat superior
rests upon the relation of master and servant. In the doing of the negligent act, the servant must be engaged in his master's affairs or business. Doran v. Thomsen, 76 N.J.L. 754;Missell v. Hayes, 86 Id. 348; Flanigan v. GuggenheimSmelting Co., 63 Id. 647, 663; Evers v. Krouse, 70 Id.653; Ceslak v. Krause, 108 Id. 350; Schank v.Cerniglia, 113 Id. 306. This disposes of the point made by appellant.
For affirmance — THE CHIEF JUSTICE, PARKER, HEHER, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, WALKER, JJ. 9.
For reversal — THE CHANCELLOR, TRENCHARD, BODINE, PERSKIE, JJ. 4. *Page 96